—Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered September 24, 1999, dismissing the petition brought pursuant to CPLR article 78 to annul respondent’s determination terminating petitioner as a New York City police officer and to grant a name-clearing *180hearing, unanimously modified, on the law, to the extent of granting a name-clearing hearing, and otherwise affirmed, without costs.
Petitioner, a New York City police officer, entered into a plea agreement with respondent in settlement of disciplinary charges, which alleged that he had made false statements in connection with an official investigation into his conduct. Pursuant to the agreement, entered into by petitioner upon the advice of counsel, petitioner was, inter alia, placed on probationary status and accordingly was not subsequently entitled to a pretermination hearing under Civil Service Law § 75 (see, Misir v New York City Hous. Auth., 245 AD2d 88, appeal dismissed 92 NY2d 915; Matter of Rogers v City of New York Dept. of Correction, 193 AD2d 506, lv dismissed 82 NY2d 820). In addition, given his probationary status, petitioner remained subject to dismissal for conduct occurring before the execution of the plea agreement (see, Matter of Garrett v Safir, 253 AD2d 700, lv denied 92 NY2d 817; Matter of Prestia v Brown, 191 AD2d 224).
Petitioner’s claim that he did not knowingly and voluntarily waive the right to a hearing for conduct predating the execution of his plea agreement is unavailing because the plea agreement was executed by him upon the advice of his attorney (see, Matter of Simpson v Abate, 213 AD2d 190).
Petitioner, however, is entitled to a name-clearing hearing because the government’s allegations, if untrue as petitioner alleges, were defamatory, he lost his employment, and there was dissemination of material stigmatizing to him (see, Matter of Swinton v Safir, 93 NY2d 758). Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Saxe, JJ.